             Case 3:20-cv-01147-CSH Document 26 Filed 10/05/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

CONNECTICUT STATE POLICE UNION,               :
                                              :
                  Plaintiff,                  :
                                              :
v.                                            : CIVIL ACTION NO. 3:20-CV-01147-CSH
                                              :
JAMES ROVELLA, Commissioner of                :
Department of Emergency Services &            :
Public Protection                             :
                                              :
                  Defendant.                  : OCTOBER 5, 2020


             JOINT MOTION ON CONSENT TO VACATE EXISTING DEADLINES


     Plaintiff CONNECTICUT STATE POLICE UNION (“CSPU”) and defendant JAMES

ROVELLA, Commissioner of Department of Emergency Services & Public Protection

(“Rovella”) jointly request that the existing deadlines in this case be vacated until the

decision on the preliminary injunction is issued. The Parties further request that the

Court hold a status conference after it rules on the motion for preliminary injunction to

discuss scheduling for further proceedings in the case.

     There is good cause to grant this request because counsel for all parties agree that

how this Court rules on the CSPU’s pending motion for a preliminary injunction will have

a substantial impact on the case and how it should proceed, both procedurally and

substantively. This request will not prejudice the continued progression of the case in

any way. To the contrary, by allowing the Parties to see the Court’s ruling and proceed

based on it, a suspension of current deadlines will promote judicial efficiency and

expeditious resolution of this case.

     On October 1, 2020, Proloy K. Das, counsel for CSPU, and Michael K. Skold,

counsel for Rovella, conferred and all parties consent to this joint motion.


                                             1
11003197v3
             Case 3:20-cv-01147-CSH Document 26 Filed 10/05/20 Page 2 of 3




   WHEREFORE, the parties respectfully request that the Court grant this joint motion

to vacate existing deadlines until the decision on the preliminary injunction is issued.

                                          Respectfully submitted,

                                          MURTHA CULLINA LLP

                                          By       /s/ Proloy K. Das
                                               Proloy K. Das – ct28059
                                               pdas@murthalaw.com
                                               Kristen L. Zaehringer – ct27044
                                               kzaehringer@murthalaw.com

                                          Murtha Cullina LLP
                                          280 Trumbull Street
                                          Hartford, Connecticut 06103
                                          Tel.: 860.240.6000
                                          Fax: 860.240.6150

                                          Attorneys for Plaintiff
                                          Connecticut State Police Union

                                          and

                                          WILLIAM TONG, ATTORNEY GENERAL

                                          By      /s/ Michael K. Skold
                                               Michael K. Skold – ct28407
                                               Assistant Attorney General
                                               Michael.Skold@ct.gov
                                               Jane R. Rosenberg – ct16092
                                               Assistant Attorney General
                                               Jane.Rosenberg@ct.gov

                                          Attorney General’s Office
                                          165 Capital Avenue, 5th Floor
                                          Hartford, CT 06141
                                          Tel.: 860.808.5020
                                          Fax: 860.808.5347

                                          Attorneys for Defendant James Rovella,
                                          Commissioner of Department of Emergency
                                          Services & Public Protection




                                               2
11003197v3
             Case 3:20-cv-01147-CSH Document 26 Filed 10/05/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that the foregoing JOINT MOTION ON CONSENT TO

VACATE EXISTING DEADLINES was filed with the Clerk of Court using the Court’s

CM/ECF system on this 5th day October, 2020, which will send notice of such to each

party of record.

                                        /s/ Proloy K. Das______________
                                        Proloy K. Das – ct28059




                                          3
11003197v3
